            Case 1:19-cv-03443-KBJ Document 52 Filed 01/04/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA

 CEF Energia, B.V.
                                Petitioner,

                         v.

 The Italian Republic
                                Respondent.

 Greentech Energy Systems A/S (now known as
                                                           Case No. 1:19-cv-03443-KBJ
 Athena Investments A/S), Novenergia General
 Partner S.A. (acting as liquidator of
 Novenergia II Energy & Environment (SCA)
 SICAR) Novenergia II Italian Portfolio
                                Petitioners,

                         v.
 The Italian Republic
                                Respondent.

                        JOINT STATUS REPORT OF JANUARY 4, 2021

       CEF Energia, B.V., Greentech Energy Systems A/S (now known as Athena Investments

A/S), Novenergia General Partner S.A. (acting as liquidator of Novenergia II Energy &

Environment (SCA) SICAR) Novenergia II Italian Portfolio (“Petitioners”) and the Italian

Republic (“Italy”) make this submission pursuant to the Court’s Order of July 23, 2020, instructing

the parties to “file a joint status report that provides an update to the Court on the ongoing set-

aside proceedings in the Svea Court, and that the parties shall continue to file such reports every

thirty days thereafter until the conclusion of the proceedings.” Dkt. No. 46.

       1.      On December 17, 2020, the Parties’ concluded their presentations to the Svea Court

on Italy’s request for a referral to the Court of Justice of the European Union (“CJEU”) for a

preliminary ruling regarding in The Italian Republic v. CEF Energia B.V., Case No. T 4236-19

and The Italian Republic v. Athena Investments A/S (earlier Greentech Energy Systems A/S),
            Case 1:19-cv-03443-KBJ Document 52 Filed 01/04/21 Page 2 of 3




NovEnergia II Energy & Environment (SCA), and NovEnergia II Italian Portfolio SA, Case No. T

3229-19.

       2.      The Svea Court announced that it intends to hold hearings in The Italian Republic

v. CEF Energia B.V., Case No. T 4236-19 and The Italian Republic v. Athena Investments A/S

(earlier Greentech Energy Systems A/S), NovEnergia II Energy & Environment (SCA), and

NovEnergia II Italian Portfolio SA, Case No. T 3229-19 in Fall 2021 provided that there is no

referral to the CJEU.

Dated: New York, New York
       January 4, 2020
                                          Respectfully submitted,


                                                   /s/ James E. Berger
                                          James E. Berger (D.C. Bar No. 481408)
                                          Charlene C. Sun (D.C. Bar 1027854)
                                          KING & SPALDING LLP
                                          1185 Avenue of the Americas
                                          New York, NY 10036-4003
                                          Tel: (212) 556-2100
                                          Fax: (212) 556 -2222
                                          jberger@kslaw.com
                                          csun@kslaw.com
                                          Attorneys for Petitioners


                                                   /s/ Thomas E. Riley
                                          Thomas E. Riley (NY0163)
                                          HERBERT SMITH FREEHILLS
                                          NEW YORK LLP
                                          450 Lexington Avenue
                                          New York, NY 10017
                                          Tel: (917) 542-7600
                                          Fax: (917) 542-7601
                                          Thomas.Riley@hsf.com

                                                   /s/ Christian Leathley
                                          Christian Leathley (pro hac vice)
                                          Robert Dawes (pro hac vice)
                                          HERBERT SMITH FREEHILLS



                                               2
Case 1:19-cv-03443-KBJ Document 52 Filed 01/04/21 Page 3 of 3




                          NEW YORK LLP
                          450 Lexington Avenue
                          New York, NY 10017
                          Tel: (917) 542-7600
                          Fax: (917) 542-7601
                          Christian.Leathley@hsf.com
                          Robert.Dawes@hsf.com
                          Attorneys for Respondent




                              3
